Title: To James Madison from Robert Montgomery, 30 April 1801 (Abstract)
From: Montgomery, Robert
To: Madison, James


30 April 1801, Alicante. Has received no orders since his letter of 31 Mar. Transmits copies of two letters received by last packet from Algiers. Though no Barbary cruisers have appeared on the coast, has informed masters of U.S. vessels of the danger.
 

   
   RC (DNA: RG 59, CD, Alicante, vol. 1). 2 pp.; in a clerk’s hand, signed by Montgomery; docketed by Wagner as received 8 Aug., with his notation: “This letter is of consequence only as it shews that on the 30th. April no tripolitan cruisers were seen off the coast.”



   
   A full transcription of this document has been added to the digital edition.

